DETAILED ACTION
This action is in response to applicant’s amendment filed on 07 May 2021.  Claims 1-20 are now pending in the present application.  This office action is made Final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2012/0173712 A1) in view of further support by Garcia et al. (hereinafter Garcia) (US 8,159,943 B2) and Petersen et al. (hereinafter Petersen) (US 9,384,112 B2).
Regarding claims 1, 9, and 16, Ma discloses a system for managing network flow state { (see pg. 21, [0421]; Figs. 1A-5) }, comprising:
a processor and a memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the system to { (see pg. 2, [0042, 0046]; Figs. 1-6) }:
store, in a flow collection data structure, information regarding flow states for a plurality of flows between one or more client devices and a virtual machine, wherein the flow collection data structure has a predefined maximum quantity of flows that can be managed, wherein the plurality of ongoing flows comprises connection-based protocol flows 
determine that the flow collection data structure is managing greater than a threshold quantity of connectionless protocol flows; and in response to the determination, decrease a time-to-live value for one or more connectionless protocol flows having an unexpired time-to-live { (see pg. 2, [0051-0052]; Figs. 1-6), where the system provides a threshold for UDP connections in which the time-to-live would be implicit as indicated above to provide a value/count to expiration of packet, and the system determines connection subsequent reaching threshold are UDP (e.g., P2P application) (see pg. 3, [0067, 0074]) }.  Ma inexplicitly discloses having the feature(s) decrease a time-to-live value for one or more connectionless protocol flows having an unexpired time-to-live.  However, in the alternative, the examiner maintains that the feature(s) decrease a time-to-live value for one or more connectionless protocol flows having an unexpired time-to-live was well known in the art, as taught by Garcia.
As further alternative support in the same field of endeavor, Garcia discloses the feature(s) decrease a time-to-live value for one or more connectionless protocol flows having an unexpired time-to-live { (see col. 1, line 67 - col. 2, line 10), where the system a low time-to-live (TTL) to provide a decrease of TTL count and congestion-aware transport mechanism for an expiring of an UDP packet }.  

The combination of Ma and Garcia does not specifically disclose having the feature each flow comprising a plurality of data packets originating from or destined to a particular virtual machine, and each flow associated with a flow state for managing data packets associated with the flow.  However, the examiner maintains that the feature(s) each flow comprising a plurality of data packets originating from or destined to a particular virtual machine, and each flow associated with a flow state for managing data packets associated with the flow was well known in the art, as taught by Petersen.
As further support in the same field of endeavor, Petersen discloses the feature(s) each flow comprising a plurality of data packets originating from or destined to a particular virtual machine, and each flow associated with a flow state for managing data packets associated with the flow { (see col. 11, line 61 - col. 12, line 6; col. 12, lines 42-45; col. 18, lines 35-46; Figs. 1 & 8-10), where the system has UDP port with one or more flows for communicating with a virtual source  }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ma and Garcia as further supported by Petersen to have the feature(s) each flow comprising a plurality of data packets originating from or destined to a particular virtual machine, and each flow associated with a flow state 
Regarding claims 2 and 19, the combination of Ma, Garcia, and Petersen discloses every limitation claimed, as applied above (see claim 1), in addition Ma further discloses the system of claim 1, wherein the time-to-live value is decreased at a dynamically adjustable frequency that is adjusted based, at least in part, upon a rate at which new flows are being created data { (see pg. 2, [0051-0052]; Figs. 1-6), where the system provides a threshold for UDP connections in which the time-to-live would be implicit as indicated above to provide a value/count to expiration of packet, and the system determines connection subsequent reaching threshold are UDP (e.g., P2P application) (see pg. 3, [0067, 0074]) }.
Regarding claims 3 and 20, the combination of Ma, Garcia, and Petersen discloses every limitation claimed, as applied above (see claim 2), in addition Ma further discloses the system of claim 2, wherein dynamically adjustable frequency is adjusted based, at least in part, upon a rate at which flows are being deleted { (see pg. 2, [0051-0052]; pg. 3, [0067, 0074]; Figs. 1-6) }.
Regarding claims 4, 12, and 17, the combination of Ma, Garcia, and Petersen discloses every limitation claimed, as applied above (see claim 1), in addition Ma further discloses the system of claim 1, wherein decreasing the time-to-live causes an early expiration of a flow state for the one or more connectionless protocol flows { (see pg. 2, [0051-0052]; pg. 3, [0067, 0074]; Figs. 1-6) }.  As a note, Garcia at the least discloses the feature(s) decreasing the time-to-live causes an early expiration of a flow state for the one or more connectionless protocol flows { (see col. 1, line 67 - col. 2, line 10), where the system a 
Regarding claims 5, 13, and 18, the combination of Ma, Garcia, and Petersen discloses every limitation claimed, as applied above (see claim 1), in addition Ma further discloses the system of claim 1, wherein decreasing the time-to-live is based, at least in part, upon a percentage of utilization of the maximum quantity of ongoing flows of the flow collection data structure { (see pg. 2, [0051-0052]; pg. 3, [0067, 0074]; Figs. 1-6) }.
Regarding claims 6 and 14, the combination of Ma, Garcia, and Petersen discloses every limitation claimed, as applied above (see claim 1), in addition Ma further discloses the system of claim 1, wherein the connectionless protocol comprises a UDP { (see pg. 2, [0051-0052]; pg. 3, [0067, 0074]; Figs. 1-6) }.
Regarding claims 7 and 15, the combination of Ma, Garcia, and Petersen discloses every limitation claimed, as applied above (see claim 1), in addition Ma further discloses the system of claim 1, wherein the flow collection data structure comprises a hash table indexed based upon a hash function of a packet header { (see pg. 2, [0051-0052]; pg. 3, [0067, 0074]; Figs. 1-6) }.
Regarding claim 8, the combination of Ma, Garcia, and Petersen discloses every limitation claimed, as applied above (see claim 1), in addition Ma further discloses the system of claim 1, wherein the information regarding the flow state stored in the flow collection data structure comprises an action to be taken regarding a packet associated with a particular flow of the plurality of ongoing flows { (see pg. 2, [0051-0052]; pg. 3, [0067, 0074]; Figs. 1-6) }.
claim 10, the combination of Ma, Garcia, and Petersen discloses every limitation claimed, as applied above (see claim 9), in addition Ma further discloses the method of claim 9, wherein a quantity of the evaluated connectionless protocol flows is predefined { (see pg. 2, [0051-0052]; pg. 3, [0067, 0074]; Figs. 1-6) }.
Regarding claim 11, the combination of Ma, Garcia, and Petersen discloses every limitation claimed, as applied above (see claim 9), in addition Ma further discloses the method of claim 9, wherein a quantity of the evaluated connectionless protocol flows is based upon a predefined period of time to perform the evaluation { (see pg. 2, [0051-0052]; pg. 3, [0067, 0074]; Figs. 1-6) }.














Response to Arguments
 	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/
Primary Examiner, Art Unit 2462
WJD,Jr
18 June 2021